Citation Nr: 0425729	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-14 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to death pension benefits under the improved 
pension program, based upon a claim received in December 
1997.  


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active service from April 1948 to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 income determination by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 1998, the RO also denied the appellant's claim for 
accrued benefits.  However, the claims file does not reflect 
any written notification given by the RO to the appellant of 
this determination or of her appellate rights with respect to 
this determination.  Accordingly, this matter is referred to 
the RO for appropriate further action.  

The Board also notes that during his lifetime, the veteran 
appointed the Disabled American Veterans (DAV) as his 
representative.  The DAV has submitted argument in support of 
the appellant's appeal; however, the record does not reflect 
that she has appointed this organization or any other 
organization or individual to represent her.


FINDINGS OF FACT

1.  The veteran died in November 1997, and the appellant's 
claim for death pension benefits was received in the 
following month.  

2.  During the annualized income period at issue, the 
appellant received federal retirement benefits in the amount 
of $495 per month ($5940 annually) and life insurance 
proceeds in the amount of $8000 plus $36 interest.  

3.  During the annualized income period at issue, the 
appellant paid unreimbursed expenses of $1830 for the 
veteran's burial.  

4.  The appellant's countable annualized income for death 
pension purposes was $12,146; the applicable annualized 
income limit was $5808.  


CONCLUSION OF LAW

Due to excessive countable income, the appellant did not 
satisfy the basic eligibility requirements to received death 
pension benefits under the improved pension program, based 
upon her claim received in December 1997.  38 U.S.C.A. 
§§ 1503, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.3(b), 3.271, 
3.272, 3.273 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the essential facts in this case 
have been fully developed and are not in dispute.  The 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) has no effect upon an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  
Manning v. Principi, 16 Vet. App. 534 (2002).  

The improved pension program, including death pension 
benefits, is an income-based program.  There are certain 
established annual income limits which, if they are exceeded, 
disqualify a claimant for improved pension.  In addition, 
these maximum income limits constitute the maximum annual 
amount of improved pension payable to a qualifying claimant; 
however, this amount is reduced on a dollar-for-dollar basis 
by the claimant's annual countable income.  38 U.S.C.A. 
§ 1521; 38 U.S.C.A. § 3.273.  Countable income for pension 
purposes includes all payments of any kind or from any source 
unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271(a).  The specific exclusions from countable income 
are listed at 38 C.F.R. § 3.272.  These include unreimbursed 
medical expenses [see 38 C.F.R. § 3.272(g)] and, for death 
pension only, unreimbursed expenses of a veteran's last 
illness, burial, and just debts [see 38 C.F.R. 
§ 3.272(h)(1)].  

In the present case, the veteran died in November 1997, and 
the appellant's claim for death pension benefits was received 
early in the following month.  It is not disputed that, 
beginning December 1, 1997, the appellant was in receipt of 
federal retirements benefits in the amount of $490 per month, 
or $5940 annually.  In addition, on or about January 21, 
1998, she received a lump-sum payment of life insurance 
benefits in the amount of $8000 plus $36 interest.  All of 
this income received from these sources is countable income 
under the improved pension program; there is an income 
exclusion pertaining to a portion of the proceeds of a cash 
surrender of a life insurance policy by a living veteran (see 
38 C.F.R. § 3.272(q)), but there is no corresponding 
exclusion when the full amount of life insurance policy is 
paid to the beneficiary following the death of the insured 
party.  

The evidence of record also establishes that the appellant 
paid a total of $2495 for the veteran's burial expenses; 
however, she was reimbursed by VA in the amount of $665 for 
some of these expenses.  Accordingly, the amount of $1830 is 
deductible from her countable income for death pension 
purposes.  

Using the income figures set forth above, none of which is 
disputed by the appellant, her annualized countable income 
for death pension purposes was $12,146, which far exceeds the 
applicable income limit of $5808.  See Veterans Benefits 
Administration Manual M-21-1, Adjudication Procedures, 
Appendix B-Rate Tables.  The appellant has argued that her 
only income consists of her federal retirement benefits; 
however, the proceeds from the veteran's life insurance 
policy paid to her in January 1998 are also countable as 
income for the 12-month annualization period in which 
received.  See 38 C.F.R. § 3.271(a).  

Accordingly, the Board must conclude that the appellant did 
not satisfy the threshold income limit for eligibility to 
received death pension benefits, based upon her claim 
received in December 1997.  In cases such as this, where the 
law is dispositive, a denial of the claim is in order because 
of the absence of legal merit.  Sabonis v. Brown, 6 Vet.App. 
426 (1994).  

The appellant is free to reapply for death pension benefits 
at any future time, as the life insurance proceeds of $8036 
received in 1998 are no longer countable as current income.  
See 38 C.F.R. § 3.271(a).  However, in support of any new 
claim, she must again accurately report her current income 
and any deductible expenses.  


ORDER

The appeal is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



